Case 2:18-cv-01600-MKB-JO Document 80 Filed 05/09/19 Page 1 of 1 PagelD #: 883

LAW OFFICE OF KENNETH G. WALSH
100 S. Bedford Road, 3 FL.
Mt. Kisco, New York 10549
(929) 241-7307

May 9, 2019

Via ECF

Magistrate Judge James Orenstein
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Stevens Baldo & Lighty, PLLC v. Anthony J. Delluniversita & Paul A. Delluniversita,
2:18-CV-1600 (E.D.N.Y.)

Dear Judge Orenstein:
In accordance with your Honor’s Minute Order dated May 7, 2019, the parties have

conterred and are available for a status conference with our respective clients on either May 20
or 21*.

Respectfully submitted,

ul.

Kenneth G. Walsh

Cc: Anthony P. Delluniversita, Esq.
